Order entered July 15, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-18-01175-CV

                          STEVEN D. CATHCART, Appellant

                                           V.

                         DEWIGHT JONES, ET AL., Appellees

                    On Appeal from the 422nd Judicial District Court
                               Kaufman County, Texas
                          Trial Court Cause No. 98750-422

                                        ORDER
      Before the Court is appellees’ July 11, 2019 motion to file brief out of time. We

GRANT the motion and ORDER the brief be filed no later than August 9, 2019.


                                                  /s/   KEN MOLBERG
                                                        JUSTICE